Citation Nr: 1617871	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  11-07 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to July 1967 and from July 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In relevant part, the January 2009 rating decision denied service connection for IBS, PTSD, and tinnitus.  

In December 2013, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing has been associated with the claims file.  

This appeal was previously before the Board in July 2014, at which time service connection for PTSD was granted.  The issues of entitlement to service connection for IBS and tinnitus were remanded for additional development.

Thereafter, in an October 2014 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective October 30, 2007.  Service connection for tinnitus was also granted and a 10 percent rating was assigned, effective October 30, 2007.

As noted in the Board's July 2014 decision, the issue of service connection for a chronic heart disorder was raised at the December 2013 Board hearing.  However the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 



FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's IBS is chronically worsened by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for irritable bowel syndrome, as secondary to the service-connected posttraumatic stress disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant issue.  As the determination below constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary.


Legal Criteria and Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; 
(2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his IBS is a result of military service.  Specifically, he contends that the condition is due to herbicide exposure, or alternatively, is caused or aggravated by his service-connected PTSD.  

Service treatment records are negative for treatment for a diagnosis of IBS.  

Post-service medical records indicate a diagnosis of IBS in November 1984.

Pursuant to the Board's July 2014 remand directives, the Veteran was provided a VA examination in August 2014.  The examiner determined that it was less likely than not that the Veteran's IBS was incurred in or caused by military service.  The examiner noted that there was no evidence of a diagnosis of chronic diarrhea or IBS while in service or within a year of discharge from service.  She mentioned that there were complaints of diarrhea during service; however such complaints were attributable to other diagnosed conditions.  

However, the examiner also determined that it was at least as likely as not that IBS was aggravated beyond its natural progression by a service-connected condition.  She reported that IBS is a functional intestinal disorder of unknown etiology.  Review of the medical literature showed support for the aggravation of the condition by stress, which would include PTSD.  The examiner opined that PTSD would add stress beyond the natural stressors of daily life events.  She was unable to determine a baseline level of severity for the IBS prior to aggravation by the service-connected PTSD.  

The Board finds that the competent medical evidence supports a finding that the Veteran's IBS is aggravated by his service-connected PTSD; therefore, service connection for the Veterna's IBS is warranted.  In this regard, the August 2014 VA examiner determined that the service-connected PTSD would add stress beyond the natural stressors of daily living.  The Board further observes that while the examiner was unable to establish a baseline level of disability for the IBS before it was worsened by the PTSD, an explanation for this was not provided.  Therefore, rather than remand for further development, the Board will resolve the benefit of the doubt in favor of the Veteran and grant service connection.  In addition, the Board finds that the baseline level of disability is primarily a rating consideration, and the language of 38 C.F.R. § 3.310 does not forbid an award of service connection in the current situation, and that code provision is not deemed to preclude the Board's grant of service connection here.   It will later be determined if evidence of quantifiable aggravation exists to support a compensable evaluation, which is not the issue immediately before the Board.

In summary, the Board finds that the competent medical evidence demonstrates that the Veteran's IBS is aggravated by his service-connected PTSD.  In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, and has resolved doubt in the Veteran's favor in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for irritable bowel syndrome, on the basis of aggravation by service-connected disability, is granted.


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


